DETAILED ACTION

The applicant amended claims 1, 10, and 20-22 in the amendment received on 06-21-2021.

The claims 1, 10, and 20-22 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 10, and 20-22 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 10, and 20-22, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 20180241630 A1) in view of ETSI (ETSI GS NFV-MAN 001 V1.1.1 12/2014 Reference DGS/NFV-MAN001) and further in view of Mcnamee et al. (US 20190273635 A1).

With respect to claim1, Andrianov teaches receiving, by a virtualized network function manager (VNFM), a performance indication parameter that reflects a running status of an application layer of a virtualized network function (VNF) instance, (i.e., section 0044 and 0046 teaches VNFM obtaining a performance parameter or VFN behavior based on running state or (information as learned from observing VNF behavior); section 0049 teaches target capacity may be determined based on application specific metric or application layer of VNF).  Andrianov  obtaining, by the VNFM, a mapping relationship between the performance indication parameter and a target deployment flavor in a VNF descriptor (VNFD) corresponding to the VNF instance, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052; section 0044 teaches VNFD).  Andrianov teaches determining, by the VNFM based on the mapping relationship and the performance indication parameter, the target deployment flavor, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052 and fig. 2-5).  Andrianov teaches and wherein the mapping relationship is between the monitored value representing the information and the target deployment flavor, (i.e., section 0052 teaches mapping based on information available).   Andrianov teaches a resource range specified by the target deployment flavor satisfies a running requirement of the VNF instance, (i.e., section 0037 teaches changing allocation to meet scale up or scale down operations).  Andrianov discloses the claimed subject matter as discussed above except Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance; wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs, the monitored value representing the running health index of the VNF instance.  However, ETSI teaches Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance, (i.e., section 7.2.8.1 teaches VNF Health checks).  ETSI teaches wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs, (i.e., see page 52-53 specifically sections 63.1.2.10 which teaches deployment flavors using 2VDU descriptors for specifying configurations; section 6.3.1.5.1 which teaches constituent VDU; section 6.3.1.4 which teaches connection points  internal virtual links to other VDUs; it is also noted that applicant in the specification, section 0029 as filed also states that this is applicant admitted prior art taught by the ETSI).  ETSI teaches the monitored value representing the running health index of the VNF instance, (i.e., section 7.2.8.1 teaches VNF Health checks) in order to describe the management and orchestration framework required for the provisioning of virtualised network functions(abstract). Therefore, based on Andrianov in view of ETSI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ETSI to the system of Andrianov in order to describe the management and orchestration framework required for the provisioning of virtualised network functions.  Andrianov and ETSI disclose the claimed subject matter as discussed above except from an element management system (EMS).  However, Mcnamee teaches from an element management system (EMS), (i.e., section 0055 teaches EMS). Mcnamee teaches Sending, by the VNFM, a notification message to a network function virtualization orchestrator (NFVO) or the EMS, Wherein the notification message indicates that the current deployment flavor to the VNF instance has been changed to the target deployment flavor, (i.e., section 0187 teaches generating and sending notification message).  Mcnamee teaches determining, by the VNFM that a current deployment flavor configured for the VNF instance is different from the target deployment flavor, (i.e., section 0142 teaches determining that an event has occurred and the event may be a flavor change or a different flavor).  Mcnamee teaches In response to determining that the current deployment flavor configured for the VFN instance is different from the target deployment flavor, changing , by the VNFM, the current deployment flavor configure for the VNF instance to the target deployment flavor, (i.e., section 0142 teaches change in flavor)   in order to intelligently apply controls in a telecommunication system(abstract).  Therefore, based on Andrianov in view of ETSI and in view of Mcnamee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcnamee to the system of Andrianov and ETSI in order to intelligently apply controls in a telecommunication system.  



With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447  

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447